Title: From George Washington to William Moore, 29 November 1781
From: Washington, George
To: Moore, William


                  
                     Sir, 
                     
                        29 November 1781
                     
                  
                  I consider this very polite address of the Supreme Executive Council, as a fresh mark of that attention which I have ever experienced from them.
                  My Services I consider as my Country’s due—and when they meet the approbation of my fellow citizens, I shall ever esteem myself happy in so agreeable a reward.
                  The late success of the American Arms at York Town in Virginia so vigorously aided by the noble exertions of our generous Ally, if properly improved, will, I doubt not, be attended with the happiest Consequences.
                  I most sincerely thank you Sir for your kind wishes for my personal prosperity—and beg you to be assured, that a full establishment of Peace, Liberty and Independence to this, and the other United States of America, is the most ardent wish of Sir Yr Most Obedt and very Hble Servt
                  
                     Go: Washington
                     
                  
               